Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant's election with traverse of Group I, and the elected invention reads only on claims 1-3, 5, 10, 11, 13, 18-20, 52, 54, 55. Thus, these claims read on the elected invention and are the only claims that will be examined herein.  The traversal is on the ground(s) that allegedly if one searches one invention, then the search will cover the other invention as well.  This is not found persuasive because different claim limitations need different references to reject them thus the search is not overlapping and certainly not in this case. 

Thus, claims 4, 15, 21, 22 are withdrawn from further consideration as being drawn to non-elected inventions.
.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 5, 10, 11, 13, 18-20, 52, 54, 55 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-3, 10-11, 13, 15-18, 21, 26-28 of copending Application No. 16/338,280 (recently allowed, but no US Patent number yet). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of '280 are specifically directed to extracting a lipophilic agent (which reads on cannabinoids) from a plant source (which reads on cannabis since cannabis has cannabinoids in it), and the present claims are directed to extraction of a cannabinoid from a cannabinoid containing plant source (such as cannabis).
The methods of extracting are the same (using microemulsions and the claimed mixture) and both claim sets are directed to methods of extracting. The present claims encompass those of '280 as the method is applied to any plant that contains a lipophilic agent which cannabis does (i.e. cannabinoids). A method of extracting any plant (with the lipophilic agent) would render obvious a method of extracting any specific plant by highly lipophilic !!!
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented, but they have been allowed.

Applicant provided no arguments, thus the examiner’s analysis is the same as is of record.



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 10, 11, 13, 18-20, 52, 54, 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/031504 (of record-applicant refers to this reference in their response as “Pather” but the examiner will continue to refer to it as WO or Pather) in view of Sinai et al. (US 2018/0042845).

WO teaches in paragraph 17, extraction surfactants including polyoxyethylene sorbitan monolaurate. In paragraph 18, oils are added including mineral oil, lemon oil, vegetable oils, paraffin oil and others. In paragraph 50, additional surfactants are listed. In paragraph 51, a macerate is made and extracted multiple times. In paragraph 53, emulsifying is discussed. In paragraph 51, a macerate is made and extracted multiple times. In paragraph 53, emulsifying is discussed.


WO does not teach extracting cannabinoids (specifically cannabidiol-“CBD”) from a cannabinoid containing plant.

Sinai teaches that microemulsions can be used to obtain CBD and/or THC from cannabis (a cannabinoid containing plant). See entire reference but notice how THC and CBD can both be extracted using the method of Sinai using a microemulsion. Note that Sinai also teaches that the emulsion is homogenized at room temp, and then homogenized FIVE times. 

Thus, since CBD is a well known cannabinoid for having beneficial effects in humans, it would have been obvious for one having ordinary skill in the art to want to extract CBD from cannabis since cannabis is well known to contain CBD and because CBD is a highly desirable cannabinoid WELL KNOWN for its beneficial effects on humans in the prior art. 

It would have been obvious for one having ordinary skill in the art also to mix the resulting biomass slurry from the initial extraction with more extraction medium since further extractions can yield the most CBD and/or THC out of the biomass which is the whole point of the process. 



It is also obvious to centrifuge to isolate out compounds such as THC and/or CBD since centrifugation is used to drive off the liquid and then only the solid remains which is what is intended anyways. 

As for the parameters of time, temperature and pressure, these are all results effective variables and especially since 1 min. - 60 min. and 5 oC -70 oC are so broad, it clearly would have been obvious for one having ordinary skill in the art to use temperatures and times in such a broadly claimed range. As for the pressure amounts, 500 psi to 5,000 psi is very broad and to use such a broad range is also obvious for one having ordinary skill in the art. Note also that the ratio of the plant source to the first quantity of the extraction medium is claimed very broadly which would make it so obvious to use such a ratio within this broad ratio. The amount of CBD is clearly a results effective variable and clearly one having ordinary skill in the art could easily yield 0.1 to 12 % CBD. 

Applicant argues that allegedly the presently claimed process utilizes an extraction medium that is in a microemulsion form in order to extract cannabinoids from a plant source (i.e. a plant raw material-which is the same thing as cannabis since on page 8 of the specification applicant admits that plant source means cannabis). Applicant argues 

It is noted that on page 4 of the instant specification, “microemulsion” and “extraction medium” are interchangable, thus they mean the same thing. Therefore, nothing is added to the claimed invention that is not already in the reference especially since on page 4 of the instant specification applicant admits on the record that microemulsions are WELL KNOWN in the prior art.

Applicant next argues that allegedly they have shown that selective and effective quantitative extraction of cannabinoids from the plant source (cannabis) can be obtained directly by utilizing the microemulsion when applying homogenization conditions (that break down the particle size of the plant material, thereby increasing the surface area available for extraction), thereby obtaining a final product enriched by the cannabinoid in microemulsion form without requiring further emulsification and/or further processing.

The prior art as stated above does the same thing. Applicant has not done anything new here. 

Applicant next argues that allegedly the microemulsions utilized in the presently claimed processes are water free (and in claims 54 and 55 are “essentially water free” begging 

The fact of the matter is “water free” means essentially nothing since water is NOT excluded from the claimed process since “comprising” is used in the claims. Thus, water can be used in the claimed process. Thus, the term “water free microemulsion” is vague and indefinite and thus it means essentially nothing.


Applicant alleges that WO does not describe a microemulsion as an extraction
medium, but rather teaches curcumin extracts that can be obtained from various
extraction methods (for example by alcohol, oil, or a mixture of surfactants — see, for 
example, pars. [00044]-[00052], as well as all of the working example of WO), and later
on can be emulsified in order to obtain a final product. According to applicant, the Curcuma is extracted in WO by a liquid phase which is not in microemulsion form, and 

"The teachings are also directed to a method of preparing the pharmaceutically
acceptable emulsions that include the extracts taught herein. The method comprises
macerating at least a portion of a Curcuma longa L. root for an effective tine in at least
substantially non-toxic extraction solvent.... The method also includes separating the
extraction solvent from the macerated root to create a liquid extraction of Curcuma
longa L. and, emulsifying the liquid extract’ (Pather, par. [00015], emphasis added).

As well as:

"In some embodiments, the emulsifying includes adding a pharmaceutically
acceptable oil to the liquid extract to create the emulsion of the liquid extract. And,
in some embodiments, the emulsifying includes adding an emulgent to the liquid
extract to create the emulsion of the liquid extract as described above." (Pather, par.
[00016], emphasis added)

According to applicant: Similar description also exists in par. [00053], and all of the working examples of Pather.

According to applicant, there is no microemulsion that is used as an extraction medium in Pather. Thus, the teachings of Pather are allegedly an irrelevant starting point for the 

Applicant then argues, even if, arguendo, one would consider Pather as a relevant starting point, it is noted that Pather does not describe or suggest any homogenization step in general, and even more so as a process step in an extraction process, nor does Pather describe any extraction of cannabinoids from a cannabinoid-containing plant source. The Examiner suggests that this is remedied by Sinai. Applicant disagrees.

Sinai teaches the microemulsion as stated above. Further, as also stated above, it is noted that on page 4 of the instant specification, “microemulsion” and “extraction medium” are interchangable, thus they mean the same thing. Therefore, nothing is added to the claimed invention that is not already in the reference especially since on page 4 of the instant specification, applicant admits on the record that microemulsions are KNOWN in the prior art.

Next applicant argues that similar to Pather, Sinai allegedly does not describe or suggest extraction of cannabinoids from a plant source by utilizing microemulsions as extraction media, but rather describes emulsification of already-extracted cannabinoid oil.



Applicant states, see, for example:

“It is another object of the present invention to disclose a composition prepared by
the steps of combining phospholipids, or derivatives thereof, and an oily fraction, thereby obtaining an oily phase: combining the oily phase with a water phase in an emulsifier, thereby obtaining pre-emulsion; and _ transferring the pre-emulsion into a
microfluidizer, thereby obtaining a cannabis composition in the formulation of an
emulsion: wherein the oily fraction contains about 50% cannabinoids.”

(Sinai, par. [0217], emphasis added)

As well as:

“Reference is now made to FIG. |, illustrating the method of manufacturing
provided by the present invention, resulting ina composition comprising of phospholipids, or derivatives thereof, and cannabinoids enriched oily fraction, having about 50% cannabinoids, which may be CBD or THC or both. The first step 101 of the
manufacturing protocol is by creating the oily phase, comprising of the oily fraction
and phospholipids, and preferably an anti-oxidant such as tocopherol. The oily phase

MicroFluidizer 105 which is conducted under extremely high pressure of 28,000-
30,000 PSI, and could range from 25,000 to 35,000 PSI, to create a micro-emulsion
106, containing particle size having a range of about 75 nm to about 150 nm diameter. Or the range of about 50 nm to about 200 nm.”

(Sinai, par. [0373], emphasis added)

Thus, according to applicant, similar to Pather, Sinai first obtains an oily phase that includes 50% cannabinoids (i.e. an oily phase a priori containing extracted cannabinoids), and then emulsifies the oily phase with water and surfactants under high sheer conditions at very high pressures (at least 25,000 PSI).

But applicant does the same thing of using high sheer conditions, see page 13 of the instant specification !

Hence, not only is a microemulsion used in Sinai in order to extract cannabinoids
from a plant containing cannabinoids, Sinai also requires water and high sheering in order to obtain a microemulsion. So does applicant !


combination allegedly result nor lead a person of skill in the art to the presently claimed processes.

The rejections were carefully laid out, Applicant is raising issues that they admit are known like using microemulsions, and in fact cannabis is mentioned as a source so what is applicant trying to say ? The arguments applicant present make no sense on their face.

What does “substantially water free” mean ? It either has water or not. Once again, applicant is skirting the issue and is trying to exclude and include water at the same time. It makes no sense on its face and thus is a moot argument based on no facts whatsoever. Further, the claims still have “comprising” in them thus water is NOT excluded from the claimed process.



Claim 1-3, 5, 10, 11, 13, 18-20, 52, 54, 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (of record) in view of Sinai et al. (US 2018/0042845).

Liu teaches that microemulsions can be used to extract specific compounds from a plant. Note that they used cholesterol as the oil, phosphatidylcholine as the lipophilic 

Liu does not teach extracting cannabinoids (specifically cannabidiol-“CBD”) from a cannabinoid containing plant.

Sinai teaches that microemulsions can be used to obtain CBD and/or THC from cannabis (a cannabinoid containing plant). See entire reference, but notice how THC and CBD can both be extracted using the method of Sinai using a microemulsion. Note also that Sinai teaches that the emulsion is homogenized at room temperature, homogenized FIVE times. 

Thus, since CBD is a well known cannabinoid for having beneficial effects in humans, it would have been obvious for one having ordinary skill in the art to want to extract CBD from cannabis since cannabis is well known to contain CBD and because CBD is a highly desirable cannabinoid well known for its beneficial effects on humans. 

It would have been obvious to one having ordinary skill in the art to also mix the resulting biomass slurry from the initial extraction with more extraction medium since further extractions can yield the most CBD and/or THC out of the biomass. 


It is also obvious to centrifuge to isolate compounds such as THC and/or CBD since centrifugation is used to evaporate off the liquid and then only the solid remains. 

As for the parameters of time, temperature and pressure, these are all results effective variables and especially since 1 min. -60 min. and 5 oC -70 oC are so broad, it clearly would have been obvious to one having ordinary art at the time the invention was made to use temperatures and times in such a broadly claimed range. As for the pressure amounts, 500 psi to 5,000 psi is very broad range and to use such a broad range is also obvious. Note also that the ratio of the plant source (cannabis) to the first quantity of the extraction medium is claimed very broad which would make it so obvious to use such a ratio within this broad ratio. The amount of CBD is clearly a results effective variable and clearly one having ordinary skill in the art could easily yield 0.1 % to 12 % CBD. 

Applicant argues that allegedly, Liu does not describe water-free microemulsion as an extraction medium, but rather teaches water-based microemulsions. As clearly described in Liu:

"...The final BM [biocompatible microemulsion] was prepared according to the
optimized formula. First, a certain amount of lecithin was dissolved in RH-40 to make a

amount of 95% ethanol in the optimized formula) was added with stirring evenly. The BS dissolved in double distilled water was added into the aforementioned mixture
slowly with continuous stirring by using a constant temperature magnetic stirrer
until a transparent microemulsion was formed" (Liu, pages 684-685, Preparation of
BM, emphasis added) according to applicant.

In other words, according to applicant, while Liu may suggest microemulsions as extraction medium, Liu teaches only microemulsions that contain water, and are not water free.

The fact of the matter is “water free” means essentially nothing since water is NOT excluded from the claimed process since “comprising” is used in the claim. Thus, water can be used in the claimed process. 

Fact is, in the instant specification at page 4, applicant takes the extraction medium and dilutes it with an aqueous phase, so whats the difference ? There is none. Thus, the argument is moot.

Applicant argues that allegedly, this is also in line with the teachings of Sinai, which requires an aqueous phase and extreme sheering conditions in order to emulsify a pre-extracted cannabinoid oily phase (as already described above).



According to applicant, none of Liu and Sinai describe or even suggest water free microemulsions, a person of skill in the art allegedly would not have learned nor could he/she deduce from the teachings of Liu and Sinai (taken alone or in any combination) that water-free microemulsions can even be obtained, a fortioro can be used as effective extraction medium of cannabinoids out of plant parts.

Once again, applicant has also done the same thing as they allege the references do. 

What does “substantially water free” mean ? It either has water or not. Once again, applicant is skirting the issue and is trying to exclude and include water at the same time. It makes no sense and thus is a moot argument based on no facts whatsoever.





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655